t c memo united_states tax_court jonathan s and tracy a landow petitioners v commissioner of internal revenue respondent docket nos filed date david d aughtry and hale e sheppard for petitioners jennifer k martwick for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions under sec_6651 to and 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax_deficiency year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure addition_to_tax under sec_6651 -- -- dollar_figure -- dollar_figure accuracy-related_penalty under sec_6662 dollar_figure -- dollar_figure dollar_figure dollar_figure the issues remaining for decision are did a certain transaction in between petitioner jonathan s landow and derivium capital llc constitute a loan or a sale of securities we hold that that transaction was a sale of securities by petitioner jonathan s landow in the light of our holding with respect to issue are petitioners required to recognize under sec_1042 any gain realized on the sale of securities by petitioner jonathan s landow described in that issue we hold that they are in the light of our holdings with respect to issue sec_1 and are petitioners entitled to defer under sec_1033 any gain realized on the sale of securities by petitioner jonathan s landow described in issue we hold that they are not 2our resolution of the issues presented for petitioners’ taxable_year in the case at docket no resolves the issues presented for their taxable years and in the case at docket no petitioners concede the defi- ciency for their taxable_year which is not related to the issues presented here findings_of_fact all of the facts in these cases which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in new york at the time they filed the petitions in these cases in petitioner jonathan s landow mr landow orga- nized new york medical inc ny medical under the laws of delaware mr landow has developed ny medical into a successful provider of medical services around early mr landow was considering diversifying his personal assets and simultaneously rewarding employees of ny medical through the establishment of an employee_stock_ownership_plan esop in date mr landow contacted irwin selinger of corporate solutions group llc csg an affiliate of american express corporate services to assist him in establishing an esop for ny medical around date ny medical and csg exe- cuted an agreement esop advisory agreement pursuant to which csg was to provide certain services to ny medical including establishing and implementing an esop financing that esop’s purchase of certain stock of ny medical from mr landow and 3the parties reserved objections based on relevancy to certain of the stipulated facts we need not and shall not address those respective objections that is because we have not relied on any of the facts to which the parties reserved those objections in resolving the issues presented aiding mr landow to defer under sec_1042 any gain that he realized on his sale of that stock on a date not established by the record ny medical established the new york medical inc employee_stock_ownership_trust ny medical esop that was to be effective on date at a time not established by the record between july and date ny medical and mr landow decided to engage in a so-called seller-financed esop transaction with leveraged quali- fied replacement_property qrp as defined in sec_1042 after that decision and pursuant to the esop advisory agreement csg solicited on behalf of ny medical certain information from various financial institutions regarding the terms on which those financial institutions would lend ny medical the funds necessary to purchase certain stock of that company from mr landow at a time not established by the record ny medical decided to obtain financing for that purchase from citibank n a citibank on date ny medical mr landow and citibank executed a letter agreement citibank letter agreement and ny medical executed a demand note citibank demand note payable to citibank pursuant to that letter agreement citibank agreed to lend ny medical dollar_figure million which was the amount payable under that demand note the citibank letter agreement provided in pertinent part as a condition to our citibank making funds available to ny med ical ny med ical shall use the proceeds to immediately make a dollar_figure loan to the esot the ny medical esop the esot loan the esot shall use the proceeds of the esot loan to purchase the stock of ny med ical from landow landow shall use the proceeds of the sale of the stock to make a loan to ny med ical the sub loan ny med ical shall use the proceeds of the sub loan to repay our advance of dollar_figure million under the note the proceeds shall be advanced to each party under the blocked_account agree- ments referred to above this letter shall serve as an instruction letter from each party to us to advance the funds from each of the blocked accounts to fund the esot loan the stock purchase and the sub loan ny med ical hereby instructs us to debit the blocked_account maintained on behalf of ny med ical and apply the amounts therein to repay the advance under the note 4on date ny medical the ny medical esop and mr landow separately executed respective documents each of which was titled blocked_account agreement blocked_account agree- ment each of those blocked_account agreements contained materially identical provisions the blocked_account agreement that mr landow executed provided in pertinent part the customer mr landow has opened the pledged account and will cause to be deposited therein and will maintain therein cash from time to time the customer hereby pledges to the bank and grants to the bank a lien mortgage and security_interest in all cash or other assets deposited from time to time in the pledged account at any time amounts are due and payable to the bank with respect to the obligations of the customer to the bank including the obligations under customer’s guaranty of the dollar_figure demand note of the new york medical inc to the bank dated as of the date hereof the obligations whether prior to or during the occurrence of a default or event of default and whether or not bank has made any demand or the obligations have matured the bank may at its discretion may sic appropriate and apply the funds in the pledged account to the payment of the obliga- tions the bank shall have sole dominion and control_over the pledged account pursuant to the citibank letter agreement on date citibank lent ny medical dollar_figure million ny medical used the proceeds of that loan in order to lend the ny medical esop dollar_figure million the ny medical esop used those proceeds to purchase from mr landow big_number shares of ny medical’s stock for dollar_figure million mr landow used those proceeds to lend ny medical dollar_figure million and ny medical used the proceeds of that loan to pay citibank dollar_figure million in full satisfaction of its obligation under the citibank demand note after the above- described transactions were effected mr landow did not retain any cash from his sale of certain stock of ny medical to the ny medical esop and held a note of ny medical in the amount of dollar_figure million evidencing his loan to that company after the sale of certain of mr landow’s stock of ny medical to the ny medical esop mr landow sought to purchase certain qrp in order to defer under sec_1042 recognition of any gain that he had realized on the sale of that stock be- cause as discussed above mr landow did not retain any cash from his sale of certain stock of ny medical to the ny medical esop he was unable to buy that qrp without borrowing the funds to do so citibank offered to extend mr landow a line of credit not exceeding dollar_figure million in order to facilitate mr landow’s purchase of certain qrp on date ny medical mr landow and citibank executed a document titled revolving credit note multiple advances revolving credit note pursuant to that note citibank made available to mr landow a line of credit not exceeding dollar_figure million citibank line of credit which was a recourse loan and on which mr landow was allowed to draw during the period date to date pursuant to the revolving credit note in the event of mr landow’s default under that note citibank retained all of the rights and remedies provided to it i under the loan documents ii under applica- ble laws and iii as a secured party by the uniform commercial code in effect in new york state at that time the revolving credit note also required mr landow to maintain a minimum net_worth of not less than dollar_figure million the revolving credit note permitted mr landow to choose at the time he drew against the line of credit thereunder one of two alternative methods of calculating interest an interest rate that was one percentage_point greater than the libor rate as defined in that note5 or an interest rate that was one and 5the revolving credit note defined the term libor rate as the interest rate that citibank’s london office offered to prime banks in the london interbank market one-half percentage points less than the base rate as defined in that note on date mr landow executed a document titled general hypothecation agreement hypothecation agreement pursuant to that agreement mr landow pledged as security for the citibank line of credit certain rights to the qrp that he intended to purchase with the loan proceeds that he borrowed against that line of credit in this regard the hypothecation agreement provided in pertinent part i that as security for all indebtedness and other liabilities of the undersigned mr landow pursuant to the revolving credit note dated the date hereof the note together with all obliga- tions of the undersigned hereunder or under any other document or agreement executed and delivered by the undersigned in connection with the note and this agree- ment the obligations the lender citibank shall have and is hereby given a lien upon and a security_interest in any and all property in which the under- signed at any time has rights and which at any time has been delivered transferred pledged mortgaged or assigned to or deposited in or credited to an account with the lender or any third party ies acting in its behalf or designated by it including but not limited to pledged collateral as herein defined contained 6the revolving credit note defined the term base rate as the interest rate that citibank periodically published as its base rate 7the hypothecation agreement defined the term pledged collateral to mean the undersigned mr landow will maintain at all times in the pledged account assets acceptable to the lender citibank consisting of eligible floating rate notes eligible cp commercial paper and other marketable_securities cash and cash equivalents such eligible continued in the pledged account as herein defined or other- wise at any time is in the possession or under the control or recorded on the books of or has been trans- ferred to the lender or any third party ies acting in its behalf or designated by it whether expressly as collateral or for safekeeping or for any other or different purpose and in any and all property in which the undersigned at any time has rights and in which at any time a security_interest has been trans- ferred to the lender stock_dividends and the distri- butions on account of any stock or other_securities subject_to the terms and provisions hereof including frn interest as herein defined shall be deemed an increment thereto and if not received directly by the lender shall be delivered immediately to it by the undersigned in form for transfer iii that in addition to its rights and inter- ests as herein set forth the lender may at its option at any time s following the occurrence of an event of default and with notice to the undersigned appropriate and apply to the payment or reduction either in whole or in part of the amount owing on any one or more of the obligations whether or not then due any and all moneys now or hereafter with the lender any affiliate of the lender or any third party acting in its behalf continued floating rate notes eligible cp and other marketable_securities cash and cash equivalents and any addi- tional securities cash and cash equivalents pledged to the lender from time to time and deposited in the pledged account together with any income and distribu- tions in connection with the securities and any pro- ceeds thereof deposited in the pledged account as to which the lender has a perfected first position secu- rity interest 8the hypothecation agreement defined the term pledged account to mean account no in the name of the under- signed mr landow maintained by citibank n a 9the hypothecation agreement defined the term frn interest to mean all interest_paid in respect of eligible floating rate notes and eligible cp commercial paper or designated by it on deposit or otherwise to the credit of or belonging to the undersigned it being understood and agreed that the lender shall not be obligated to assert or enforce any rights liens or security interests hereunder or to take any_action in reference thereto and that the lender may in its discretion at any time s relinquish its rights as to particular property or in any instance without thereby affecting or invalidating its rights hereunder as to any other_property hereinbefore referred to or in any similar or other circumstance vii that the lender may at its option and without obligation to do so transfer to or register in the name of its nominee s including any clearing corporation or custodian bank as defined in the uniform commercial code in effect in new york state and any nominee s thereof all or any part of the afore- mentioned property and it may do so before or after the maturity of any of the obligations and with or without notice to the undersigned viii that the lender may assign or otherwise transfer all or any of the obligations and may deliver all or any of the property to the transferee s who shall thereupon become vested with all the powers and rights in respect thereof given to the lender herein or otherwise and the lender shall thereafter be forever relieved and fully discharged from any liability or responsibility with respect thereto all without preju- dice to the retention by the lender of all rights and powers not so transferred furthermore that the lender may in connection with any such assignment transfer or delivery disclose to the assignee or transferee or proposed assignee or proposed transferee any informa- tion relating to the undersigned furnished to the lender by or on behalf of the undersigned provided that prior to any such disclosure the assignee or transferee or proposed assignee or proposed transferee shall agree to preserve the confidentiality of any confidential information related to the undersigned received by it from the lender xv that the following additional terms and conditions are as set forth below g minimum collateral value the undersigned shall comply with the following minimum collateral value requirements iii if at any time the undersigned has not satisfied the obligation to deposit additional pledged collateral or repay the obligations as required in the event of an frn facility margin call such occurrence shall be deemed an event of default and the lender shall have the immediate right without notice or other action to exercise any or all of the remedies available to the lender under this agreement or other- wise including the right to immediately sell the pledged collateral on date ny medical executed a document titled general security_agreement pursuant to that agreement ny medical granted to citibank a security_interest in all of ny medical’s assets as collateral for its obligations under the revolving credit note between date and date mr landow purchased as qrp the following floating rate notes frns at a total cost of dollar_figure million 10a floating rate note is a debt_instrument with a variable interest rate that is determined on the basis of a certain benchmark eg the yield for u s treasury bills the inter- est rate on an frn is adjusted periodically to reflect any changes in the relevant benchmark amount principal issuer date of purchase dollar_figure proctor gamble big_number e i dupont big_number merck co big_number united parcel service big_number minnesota mining big_number minnesota mining big_number e i dupont date of maturity we shall refer collectively to the frns that mr landow pur- chased between date and date as the frn portfolio during date mr landow received proposals from certain financial institutions including citibank and j p morgan chase in which those institutions proposed to make available to mr landow a line of credit not exceeding dollar_figure million on date mr landow and petitioner tracy a landow ms landow executed the following documents that amended the revolving credit note and the hypothecation agreement a document titled amended and restated revolving credit note multiple advances amended revolving credit note and a document titled amended and restated general hypothecation agreement amended hypothecation agreement the amended revolving credit note amended the revolving credit note by increasing to dollar_figure million the line of credit that citibank was to make available to mr landow citibank increased line of credit substituting ms landow for ny medical as a borrower under that note and reducing to dollar_figure million the minimum net_worth that petitioners were to maintain in all other material respects the amended revolving credit note was identical to the revolving credit note the amended hypothecation agreement did not make any mate- rial amendments to the portions of the hypothecation agreement quoted above the only amendments that the amended hypothecation agreement made to the terms of that hypothecation agreement were to increase to dollar_figure million the line of credit that citibank was to make available to mr landow add reference to ms landow as a borrower on the amended revolving credit note and delete from the definition of the term pledged collateral the references in the hypothecation agreement to eligible cp we shall refer to the transactions by which citibank extended the citibank line of credit and the citibank increased line of credit mr landow drew upon those lines of credit to purchase the frns and he pledged as collateral those frns as the citibank transaction as of date the end of petitioners’ taxable_year mr landow met the requirements of sec_1042 with respect to his sale of certain stock of ny medical to the ny medical esop as a result mr landow was not required to recognize any of the gain that he realized on that sale in proposing a line of credit to mr landow citibank informed him that the use of frns as qrp would achieve a result known as zero-cost borrowing which was mr landow’s objec- tive however citibank failed to provide such zero-cost borrow- ing during and as a result mr landow did not meet his objective of zero-cost borrowing and therefore mr landow retained csg on date in order to assist him in negoti- ating with a different lender a new loan of dollar_figure million that would replace the citibank increased line of credit from june to date mr landow negotiated with morgan stanley dean witter co morgan stanley regarding that com- pany’s refinancing the citibank increased line of credit on date morgan stanley sent mr landow a letter in which it proposed providing him with a so-called margin loan of dollar_figure million at an interest rate equal to the three-month london_interbank_offered_rate plu sec_35 basis pointsdollar_figure in that letter morgan stanley also indicated that as security for such a loan it would require mr landow to deposit with morgan stanley not only the frn portfolio but also dollar_figure million of additional assets 11zero-cost borrowing was possible according to citibank because the interest that mr landow earned on the frns would entirely offset the periodic interest that citibank charged on any line of credit that it made available to him 12a basis point is equal to dollar_figure percent on date morgan stanley sent mr landow a second letter in which it changed to its so-called cost-of-funds index rate the interest rate that it would set for any margin loan that it agreed to make to himdollar_figure in that letter morgan stanley also proposed charging mr landow a management fee of dollar_figure percent of the dollar_figure million of assets that that company required as additional security for any dollar_figure million margin loan that it made to him around date csg informed mr landow about derivium capital llc derivium sometime later in mr landow conducted certain research into derivium and its founder charles cathcart mr cathcart as part of that research mr landow read numerous articles and other materials about derivium and mr cathcart as well as certain marketing materials that derivium had prepared in addition mr landow engaged certain independ- ent financial advisors and legal advisors to assist him in evaluating derivium and any transactions that it might propose to him on date derivium prepared a separate document titled esop qrp loan--indicative frn loan term sheet proposed 13morgan stanley’s cost-of-funds index rate was calculated by using certain short-term interest rate indices loan term sheet with respect to each of mr landow’s frnsdollar_figure in each of those documents derivium proposed to lend mr landow on a nonrecourse basi sec_90 percent of the face value of the frn to which the document pertained at a net interest rate calculated by reference to either the one-month london_interbank_offered_rate or the three-month london_interbank_offered_rate and taking into account interest_paid on that frn each of the proposed loan term sheets proposed prohibiting derivium from calling before maturity the loan to which each such sheet pertained unless mr landow was in default on that loan and mr landow from prepaying before maturity the principal of that loan the respective proposed loan term sheets set forth the terms of the proposed loans as ranging from to years and required annual net interest payments on those loans ie the respective 14our use of terms like loan lend collateral bor- row maturity and interest when describing the proposed transaction and the actual transaction between mr landow and derivium is for convenience only our use of any such terms is not intended to imply and does not imply that the transaction at issue between mr landow and derivium constitutes a loan for tax purposes 15although we have found that mr landow purchased seven frns he purchased on different dates in date two frns issued by minnesota mining both with maturity dates of dec in making its proposals to mr landow derivium treated and referred to those two frns as one frn and for convenience we shall refer to those two frns as one frn as discussed below derivium proposed to make only one loan to mr landow with respect to the two frns issued by minnesota mining and separate loans with respect to the remaining five frns that mr landow purchased or a total of six loans amounts if any that mr landow was to pay after taking into account the respective interest payments under the frns that ranged from dollar_figure to dollar_figure depending on the respective face values of the frns on date derivium sent mr landow certain infor- mation with respect to the loans that derivium proposed to make to him proposed derivium loans including a document titled master agreement to provide financing and custodial services and a separate schedule a with respect to each of his frns each of those schedules contained information that was materially identical to the information contained in the respective proposed loan term sheets that derivium had prepared with respect to those frns on date derivium sent mr landow certain sample documents including sample documents titled master agreement to provide financing and custodial services schedule a-1 property description and loan terms and schedule d disclosure acknowledgement and broker bank indemnification from september to derivium sent mr landow revised versions of certain of the documents that it had sent to him on date those revised versions of those docu- ments did not materially differ from the documents that derivium had sent to mr landow on date at mr landow’s request around date derivium sent him revised versions of respective schedules a numbered a-1 through a-6 with respect to the six loans for which his frns were to serve as collateral revised proposed schedules a dollar_figure each of those schedules provided that mr landow was permitted to pay before maturity the principal of the loan to which each such schedule pertained but only under limited conditions on a date not disclosed by the record between january and date mr landow requested from derivium additional revisions to certain of the documents that derivium had sent to him with respect to the proposed derivium loansdollar_figure on date mr cathcart sent to mr landow a letter responding to that request that letter stated in pertinent part to address the concern about what would happen in a bankruptcy setting we have the following suggested language that we have added in another case dc and 16the respective revised proposed schedules a numbered a-1 through a-6 pertained to the respective loans for which the following frns were to serve as collateral schedule no a-1 a-2 a-3 a-4 a-5 a-6 frn e i dupont maturing united parcel service maturing e i dupont maturing merck co maturing minnesota mining maturing proctor gamble maturing 17the record does not contain any letter or other communica- tion by which mr landow requested certain revisions to certain of the documents that derivium had sent him the lender acknowledge that the collateral is the asset of the client and is not subject_to the claims of any creditors of dc or the lender please let us know if that would accomplish the intended need for the pre-payment provision the lender can agree to pre-payment at five-year windows with one-year advance notice and a penalty of please let us know if that accomplishes the need in that area around date mr landow executed the following documents with respect to the proposed derivium loans a document titled master agreement to provide financing and custodial services derivium master agreement respective schedules a numbered a-1 through a-6 with respect to the six loans for which his frns were to serve as collateral titled frn property description and loan terms derivium schedules a and a document titled schedule d frn disclosure acknowledge- ment and broker bank indemnification derivium schedule d dollar_figure we shall refer collectively to the derivium master agreement the derivium schedules a and the derivium schedule d as the derivium transaction documents the derivium master agreement and the derivium schedules a were also executed by derivium and bancroft ventures ltd bancroft a company which was located in 18each of the derivium schedules a numbered a-1 through a- pertained to the same loan and frn as the revised proposed schedule a with the same number see supra note 19at no time before date the date on which mr landow and derivium entered into the transaction at issue did derivium request or require that mr landow complete a loan application or that he provide any personal financial informa- tion the isle of man and which was the entity that served as the lender under the derivium transaction the derivium master agreement provided in pertinent part this agreement is made for the purpose of engaging dc derivium to provide or arrange financing s and to provide custodial services to the client mr landow with respect to certain properties and assets proper- ties to be pledged as security the details of which financing and properties are to be set out in loan term sheets and attached hereto as schedule s a sched- ule s a funding of loan the contemplated loan s will be funded according to the terms identified in one or more term sheets which will be labeled as schedule a indi- vidually numbered and signed by both parties and on signing considered a part of and merged into this master agreement the client understands that by transferring securities as collateral to dc and under the terms of the agreement the cli- ent gives dc and or its assigns the right with- out requirement of notice to or consent of the client to assign transfer pledge repledge hypothecate rehypothecate lend encumber short sell and or sell outright some or all of the securities during the period covered by the loan the client understands that dc and or its assigns have the right to receive and retain the benefits from any such transactions and that the client is not entitled to these benefits during the term of a loan the client agrees to assist the relevant entities in completing all requisite documents that may be necessary to accomplish such trans- fers return of client collateral dc agrees to return at the end of the loan term the same collateral or cash_equivalent if the client’s collateral securities have reached their maturity_date or the collateral has been called by the issuer as set out and defined in schedule s a attached hereto upon the client satisfying in full all outstanding loan balances including all outstanding net interest payments due if any and or all late payment penalties due if any registration and subcustodians dc may place the client assets i with any domes- tic or foreign depository or clearing corporation or system that provides handling clearing or safekeeping services ii with the issuer of a security in non-certificate form iii with any domestic or foreign bank or depository as subcustodian and dc will pay the fees and ex- penses of the foregoing entities each of the derivium schedules a provided in pertinent part anticipated loan amount of the face value interest rate loan interest rate lir will be indexed to or month as the case may be dollar_figureus libor libor interest payments interest on the collateral will be received by the lender and applied against interest due on the loan with the result that net interest due per dollar on the loan will be determined by the annual net interest rate formula the formula reduces to the annual net interest payment loan amount a late fee of of the quarterly net interest payment due will be assessed for any net interest pay- ment past due by days or more and will be payable within days of the net interest payment due_date late payment penalty default borrower will be considered in default if any quarterly net inter- est payment or late payment penalty is past due by days or more prepayment except as provided for in paragraph prepayment of the loan can be made on any date which is a five- year anniversary date of this loan provided dc is noticed of this election at least one year prior to a five-year anniversary date and a pre-payment fee of of the loan amount has been paid to dc or the lender at the time of said elec- tion margin requirement none beyond initial collateral non-callable loan cannot be called by lender before maturity as long as borrower is not considered in default if borrower is in default the loan may be called by lender at lender’s discretion non-recourse non-recourse to borrower recourse against the collateral only creditor claims dc and the lender acknowledge that the collateral is the asset of the client and is not subject_to the claims of any creditors of dc or the lender should any creditor of dc or the lender contest the owner- ship of the collateral in any court or similar proceeding dc shall provide immediate notice to the client and client shall have the right to prepay the loan without any fee and recover the collateral provided that the benefit of any transaction entered into by dc or the lender shall be held by the client for dc’s or the lender’s benefit and such benefit shall be the only compensation due to dc or the lender the respective derivium schedules a also provided as follows schedule no a-1 a-2 a-3 a-4 a-5 a-6 loan term in years annual net interest payment due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the derivium schedule d provided in pertinent part the client understands that by transferring securities as collateral to dc and under the terms of the agree- ment the client gives dc the right without notice to the client to transfer pledge repledge hypothecate rehypothecate lend short sell and or sell outright some or all of the securities during the period covered by the loan the client understands that dc has the right to receive and retain the benefits from any such transactions and that the client is not entitled to these benefits during the term of a loan on repayment of a loan in full by the client including all out- standing net interest payments due if any and or all late payment payment sic penalties due if any dc has the obligation to return to the client the same collateral or cash_equivalent if the client’s collat- eral securities have reached their maturity_date or the collateral has been called by the issuer as set out and defined in schedule s a attached hereto none of the derivium transaction documents required mr landow to make any payments against the principal of the loans before maturity of those loans on date derivium executed a document titled letter of agreement as a supplement to the derivium transaction documents derivium letter agreement that agreement provided that bancroft was to make certain payments and credits to mr landow to compensate him for the accrued interest on each of his frns that remained unpaid on the date of the closing of each of the loans that bancroft made to him and the interest that wachovia securities wachovia was to charge him on certain margin debt associated with the frn portfolio between the time that he transferred from citibank to wachovia that portfolio and that margin debt and the time that he transferred to bancroft’s account with wachovia that portfolio and that margin debt pursuant to the derivium letter agreement on date bancroft sent mr landow a check in the amount of dollar_figure as compensation_for the interest that wachovia charged him on date mr landow sent wachovia a letter in which he gave it instructions with respect to his frn portfolio and certain transactions that he anticipated undertaking that letter stated in pertinent part landow will deposit into the account a certain account that mr landow maintained at wachovia on date the floating rate notes frns described below the frn portfolio simultaneously with the receipt of an aggregate of dollar_figure million hereinafter defined as total loan proceeds due from bancroft ventures limited bancroft you are irrevocably authorized and uncon- ditionally instructed to transfer and deliver in essence a delivery vs payment transaction the above- described frns the frn portfolio from the account to bancroft pursuant to the derivium loan documents on date mr landow instructed citibank to transfer the frn portfolio from a certain account that he maintained at citibank to a certain account that he maintained at wachovia around the same date citibank complied with those instructions and transferred the frn portfolio to wachovia on date mr landow executed certain documents authorizing wachovia to transfer each of mr landow’s frns from his account at wachovia to a certain account that bancroft maintained at wachovia on the same date bancroft sold each of those frnsdollar_figure bancroft realized net sales proceeds of dollar_figure from the sale of the frn portfolio at the time bancroft sold the frn portfolio mr landow was not aware of that sale and did not become aware that bancroft had sold the frn portfolio until some time after on date derivium sent mr landow a facsimile in that facsimile derivium informed mr landow that bancroft had completed certain hedging_transactions with respect to the frn portfolio that the total of the six loans that bancroft was to make to him was dollar_figure million and that those loans were to close and the proceeds were to be transferred to mr landow on date 20bancroft’s sale of each of the frns was to settle on date on date bancroft transferred to mr landow dollar_figure million we shall refer collectively to the transactions in which mr landow transferred the frn portfolio to bancroft and bancroft transferred to mr landow dollar_figure million in cash as the derivium transaction on the same date derivium sent mr landow a facsimile in which it informed him that each of the six loans had closed and that the proceeds of those loans totaling dollar_figure million had been transferred to his account at wachovia on date derivium sent mr landow a second facsimile derivium included with that facsimile two documents titled valuation confirmation and activity confirmation activity confirmation documents respectively with respect to each of the frns that bancroft had sold on date the respec- tive activity confirmation documents listed the principal amounts of the six loans and the total value of the collateral ie the frns transferred to bancroft with respect to those loans after the derivium transaction was effected mr landow used a portion of the proceeds that he received as part of that transaction to repay the outstanding balance on the citibank increased line of credit of dollar_figure million from around date through around date bancroft sent mr landow the following with respect to each of the six loans that it made pursuant to the derivium transaction docu- ments quarterly account statements reflecting the interest accrued on the loan any credits arising from interest accrued on the frn that served as collateral for the loan and the net amount of interest due from mr landow for each of the calendar quarters ended june and date march june september and date and date and yearend account statements reflecting interest payments that mr landow made during each of the calendar years and from around date through date mr landow paid bancroft for each calendar_quarter for which he received an account statement except the quarter ended date net interest of dollar_figure at a time during not established by the record peti- tioners filed form_1040 u s individual_income_tax_return form_1040 for their taxable_year joint_return in that return petitioners claimed inter alia a deduction of dollar_figure for investment_interest paid including investment_interest paid to citibank and bancroft of dollar_figure and dollar_figure respectively petitioners attached to the joint_return schedule d capital_gains_and_losses schedule d for their taxable_year schedule d in that schedule petitioners reported for their 21for the calendar_quarter ended date the interest that accrued on the frn portfolio during that quarter was greater than the interest that accrued during that quarter on the six loans that bancroft had made to mr landow as a result on date bancroft paid mr landow the difference between those amounts taxable_year a net_short-term_capital_loss of dollar_figure consisting of total short-term_capital_gains of dollar_figure and a short-term_capital_loss carryover from their taxable_year of dollar_figure in the schedule d petitioners also reported for their taxable_year a net_long-term_capital_loss of dollar_figure consisting of a long-term_capital_loss of dollar_figure and a long-term_capital_loss carryover from their taxable_year of dollar_figure petitioners claimed in the joint_return a capital_loss of dollar_figure and carried forward the remainder of the loss reported in the schedule d ie dollar_figure to their taxable years and petitioners did not report in the schedule d or anywhere else in the joint_return any gain with respect to the derivium transaction at a time during not established by the record peti- tioners filed form_1040 for their taxable_year joint_return in that return petitioners claimed inter alia a deduction of dollar_figure for investment_interest paid during that yeardollar_figure petitioners attached to the joint_return schedule d for their taxable_year schedule d in that schedule petitioners reported for their taxable_year a net_short-term_capital_loss of dollar_figure consisting of total short-term capital 22petitioners netted the interest that accrued on mr landow’s frns against the interest that accrued on the six loans that bancroft had made to him and included the difference in the investment_interest for which they claimed a deduction in the joint_return gains of dollar_figure and a short-term_capital_loss carryover from their taxable_year of dollar_figure in the schedule d petitioners also reported for their taxable_year a net long- term capital_loss of dollar_figure consisting of total long-term_capital_losses of dollar_figure and a long-term_capital_loss carryover from their taxable_year of dollar_figure petitioners claimed in the joint_return a capital_loss of dollar_figure and carried forward the remainder of the loss reported in the schedule d ie dollar_figure to their taxable years and petitioners did not report in the schedule d or anywhere else in the joint_return any gain with respect to the derivium transaction on date bancroft sent mr landow a letter in which it informed him that optech limited ‘optech’ has ac- quired your floating rate loan s from bancroft ventures limited ‘bancroft’ and optech is now the lender of record for your transaction s that letter also informed mr landow that interest payments due on the six loans including interest due for the calendar_quarter ended date were to be paid to optech ltd optech from around date to around date optech sent mr landow the following with respect to each of the six loans that bancroft had made pursuant to the derivium transaction documents quarterly account statements reflecting the interest accrued on the loan any credits arising from interest accrued on the frn that served as the collateral for the loan and the net amount of interest due from mr landow for each of the calendar quarters ended june september and date march june september and date and date and yearend account statements reflecting interest payments that mr landow made during each of the calen- dar years and from around date to around date optech sent to mr landow with respect to each of the six loans that bancroft had made to him an invoice for interest due on the loan for each of the calendar quarters ended date through date around date mr landow engaged john w moscow mr moscow an attorney with the law firm of rosner moscow napierala llp mr landow engaged mr moscow to investigate the status of bancroft and of the frn portfolio that mr landow had transferred to bancroft pursuant to the derivium transaction documents on date mr landow sent optech a letter in which he requested that optech provide him with documentation evidencing that optech had acquired the frn portfolio from bancroft and where optech was holding that portfolio mr landow did not receive any response from optech on each of september and date and date mr landow contacted optech and restated his request that optech provide him with documentation evidencing that optech had acquired the frn portfo- lio from bancroft and where optech was holding that portfolio mr landow did not receive any response from optech mr moscow sent mr cathcart derivium’s founder separate letters on date date letter and date date letter that were addressed to different places regarding the derivium transaction and certain concerns of mr landow about that transactiondollar_figure those letters stated in pertinent part you have been the subject of a recent article in forbes magazine as has derivium capital llc and bancroft ventures ltd iom my client dr landow is concerned about the custody and control of his securi- ties the frn portfolio as you know he negoti- ated a contract different from that proposed to others and he has every expectation that you will return his securities to him the sentence in the forbes article that you sold the stock is therefore extremely disturb- ing we have not received any notice pursuant to para- graph of the schedule a-4 frn property description and loan terms given your contractual obligation to return the securities and the absence of such notice it is our expectation that you are in a position to return the securities when obligated to do so 23the record does not establish whether mr cathcart sent mr landow or mr moscow any response to the date letter or the date letter 24par of the schedule a-4 frn property description and loan terms required derivium to notify mr landow in the event that a creditor of derivium or bancroft contested ownership of the frn that was the subject of that schedule because mr landow was unable to confirm that optech had acquired the frn portfolio from bancroft around date he opened a bank account with long island commercial bank in the name of jonathan s landow fbo accrued interest charges for floating rate note portfolio_interest escrow account in date mr landow deposited into the interest escrow account dollar_figure which equaled four quarterly interest payments of dollar_figure on the six loans that bancroft had made pursuant to the derivium transaction documents thereafter and until date mr landow deposited into the interest escrow account all quarterly interest payments due on the six loans that bancroft had made pursuant to the derivium transaction documents at a time during not established by the record peti- tioners filed form_1040 for their taxable_year joint_return in that return petitioners claimed inter alia a deduction of dollar_figure for investment_interest paid during that year including dollar_figure that mr landow paid to bancroft successor during that yeardollar_figure petitioners attached to the joint_return schedule d for their taxable_year sched- ule d in that schedule petitioners reported for their taxable_year a net_short-term_capital_loss of dollar_figure consisting of 25petitioners netted the interest that accrued on mr landow’s frns against the interest that accrued on the six loans that bancroft had made to him and included the difference in the investment_interest for which they claimed a deduction in the joint_return total short-term_capital_gains of dollar_figure and a short-term_capital_loss carryover from their taxable_year of dollar_figure in the schedule d petitioners also reported for their taxable_year a net_long-term_capital_loss of dollar_figure consisting of total long-term_capital_gains of dollar_figure and a long-term_capital_loss carryover from their taxable_year of dollar_figure petitioners claimed in the joint_return a capital_loss of dollar_figure and carried forward the remainder of the loss reported in the schedule d ie dollar_figure to their taxable years and petitioners did not report in the schedule d or anywhere else in the joint_return any gain with respect to the derivium transaction at a time during not established by the record peti- tioners filed form_1040 for their taxable_year joint_return in that return petitioners claimed inter alia a deduction of dollar_figure for investment_interest paid during that year including dollar_figure that mr landow paid with respect to frn notes during that yeardollar_figure petitioners attached to the joint_return schedule d for their taxable_year sched- ule d in that schedule petitioners reported for their taxable_year a net_short-term_capital_loss of dollar_figure consisting 26petitioners netted the interest that accrued on mr landow’s frns against the interest that accrued on the six loans that bancroft had made to him and included the difference in the investment_interest for which they claimed a deduction in the joint_return of total short-term_capital_losses of dollar_figure and a short-term_capital_loss carryover from their taxable_year of dollar_figure in the schedule d petitioners also reported for their taxable_year a net_long-term_capital_gain of dollar_figure consisting of total long-term_capital_gains of dollar_figure and a long-term_capital_loss carryover from their taxable_year of dollar_figure petitioners claimed in the joint_return a capital_loss of dollar_figure and carried forward the remainder of the loss reported in the schedule d ie dollar_figure to their taxable_year petitioners did not report in the schedule d or anywhere else in the joint_return any gain with respect to the derivium transaction at a time during not established by the record peti- tioners filed form_1040 for their taxable_year joint_return in that return petitioners claimed inter alia a deduction of dollar_figure for investment_interest paid during that year including dollar_figure that mr landow paid with respect to frn notes during that yeardollar_figure petitioners attached to the joint_return schedule d for their taxable_year sched- ule d in that schedule petitioners reported for their taxable_year a net_short-term_capital_gain of dollar_figure consisting 27petitioners netted the interest that accrued on mr landow’s frns against the interest that accrued on the six loans that bancroft had made to him and included the difference in the investment_interest for which they claimed a deduction in the joint_return of total short-term_capital_gains of dollar_figure and a short-term_capital_loss carryover from their taxable_year of dollar_figure in the schedule d petitioners also reported for their taxable_year a net_long-term_capital_gain of dollar_figure consisting of only long-term_capital_gains petitioners reported in the joint_return a capital_gain of dollar_figure consisting of the net_short-term_capital_gain and the net_long-term_capital_gain that they reported in the schedule d petitioners did not report in the schedule d or anywhere else in the joint_return any gain with respect to the derivium transaction on date respondent issued to petitioners a notice_of_deficiency notice with respect to petitioners’ taxable years and in that notice respondent deter- mined inter alia that the derivium transaction constituted a sale by mr landow of the frn portfolio with respect to which petitioners are required to recognize a capital_gain of dollar_figure milliondollar_figure 28because of respondent’s determination with respect to the derivium transaction respondent further determined in the notice to use the short-term loss carryover and the long- term loss carryover that petitioners claimed in the schedule d to offset a portion of the gain that respondent determined resulted from the derivium transaction as a result the capital_loss carryforward of dollar_figure that petitioners claimed in their joint_return was reduced to zero and was not available to carry forward to their taxable years and however because as discussed above petitioners reported in the schedule d long-term_capital_losses for their taxable_year in excess of short-term_capital_gains for that year peti- continued on date respondent issued to petitioners a notice_of_deficiency with respect to petitioners’ taxable years and notice in that notice respondent determined inter alia to reduce the respective capital_loss carryovers that petitioners had reported in their joint_return their joint_return and their joint_return that determination was based on respondent’s determination in the notice that the derivium transaction constituted a sale in by mr landow of the frn portfolio and that petitioners are required to recognize a capital_gain of dollar_figure million for their taxable_year as discussed supra note the short- term loss carryover and the long-term loss carryover that peti- tioners claimed in the schedule d were used to offset a portion of the gain that respondent determined resulted from the derivium transaction as a result the capital_loss_carryover that petitioners claimed in their joint_return was not available to carry forward to any of their taxable years after as of around date mr landow had not paid any of the dollar_figure million principal of the six loans that bancroft had made to him pursuant to the derivium transaction documents continued tioners are entitled for their taxable_year to the dollar_figure deduction for capital losses that they claimed in their joint_return opinion petitioners bear the burden of proving that respondent’s determination in the notice that the derivium transac- tion constitutes a sale in by mr landow of the frn portfo- lio is erroneousdollar_figure see rule a 290_us_111 shortly before the parties filed their respective opening briefs we decided 135_tc_26 we held on the basis of the facts presented there that a transac- tion between the taxpayer and derivium in which the taxpayer transferred to derivium purportedly as collateral certain securi- ties and derivium purportedly lent the taxpayer an amount equal to percent of the fair_market_value of those securities constituted the taxpayer’s sale of those securities and not a loan to the taxpayer of that amount in reaching that holding we found that the taxpayer transferred to derivium legal_title to certain securities that he owned gave derivium the right to sell those securities at any time and without notice to the transferor and to retain any and all benefits from any such sale and left the taxpayer with at best an option to repur- 29as discussed above our resolution of the issues presented by respondent’s determination in the notice that the derivium transaction constitutes a sale in by mr landow of the frn portfolio resolves the issues presented by respondent’s determinations in the notice see supra note sec_2 and chase the securities at the end of the term of the purported loan in question id pincite in resolving the issue presented in calloway we relied on various facts relating to the derivium transaction at issue in that case including the following the taxpayer transferred to derivium under the agreements that he executed the securities that he owned and gave it an unrestricted right to sell those securities and retain all benefits from any such sale the purported loan was nonrecourse except for the securities that the taxpayer transferred to derivium purportedly as collat- eral for the purported loan there were no margin requirements the taxpayer was entitled to credit against the interest that accrued on the purported loan from derivium any dividends_paid on the securities that he transferred to that company and 30in 135_tc_26 the agreement between the taxpayer and derivium provided in pertinent part petitioner understands that by transferring securi- ties as collateral to derivium and under the terms of the master agreement peti- tioner gives derivium the right without notice to petitioner to transfer pledge repledge hypothecate rehypothecate lend short sell and or sell outright some or all of the securities during the period covered by the loan peti- tioner understands that derivium has the right to receive and retain the benefits from any such trans- actions and that petitioner is not entitled to these benefits during the term of a loan empha- sis added bracketed insertions asterisks and emphasis in calloway derivium did not require the taxpayer to make any payment of the principal of the purported loan before maturity calloway v commissioner supra pincite the facts listed above on which we relied in calloway are present in the instant cases in the derivium transaction at issue here mr landow transferred to bancroft under the derivium transaction documents the frns that he owned and gave it an unrestricted right to sell those frns and to retain all benefits from any such sale each of the six loans that bancroft made to mr landow pursuant to the derivium transaction documents were nonrecourse loans except for the frns that mr landow transferred to derivium as collateral for the loans that bancroft made to him there were to be no margin require- ments under each of the derivium schedules a mr landow was entitled to credit against the interest accrued on each loan the 31the derivium master agreement that mr landow executed provided in pertinent part the client mr landow understands that by transfer- ring securities as collateral to dc derivium and under the terms of the agreement the client gives dc and or its assigns the right without requirement of notice to or consent of the client to assign trans- fer pledge repledge hypothecate rehypothecate lend encumber short sell and or sell outright some or all of the securities during the period covered by the loan the client understands that dc and or its assigns have the right to receive and retain the bene- fits from any such transactions and that the client is not entitled to these benefits during the term of a loan interest accrued on each frn that he transferred to derivium and derivium and bancroft did not require mr landow to make any payments of the principal of any of the six loans before maturity petitioners do not dispute that the facts listed above relating to the derivium transaction at issue here are materially indistinguishable from the facts listed above relating to the derivium transaction at issue in calloway v commissioner supra petitioners argue however that there are certain other facts in the present cases that make the derivium transaction at issue here materially distinguishable from the derivium transaction at issue in calloway therefore petitioners maintain calloway does not control the resolution of whether the derivium transac- tion at issue here constitutes a sale by mr landow of his frn portfoliodollar_figure 32we do not find it material that in the present cases mr landow was required by the derivium transaction documents to pay quarterly to bancroft the net difference between the interest accrued on each of the six loans that bancroft made to him pursuant to those documents and the interest accrued on each of the frns that he transferred to bancroft whereas in calloway v commissioner supra pincite the taxpayer was required to pay interest only at the end of the three-year loan term 33petitioners also contend that the derivium transaction is materially indistinguishable from the citibank transaction which respondent acknowledges constituted a loan by citibank to mr landow that was collateralized by the frn portfolio because of respondent’s acknowledgment that the citibank transaction consti- tuted a loan to mr landow and because petitioners maintain that the citibank transaction and the derivium transaction are materi- continued petitioners point out that in the derivium transaction at issue here unlike in the derivium transaction at issue in calloway mr landow did not enter into the derivium transac- tion for the purpose of minimizing his risk of loss with respect to the frn portfolio and monetizing the value of that portfolio without paying tax on the proceeds at all times petitioners treated the derivium transaction as a loan and mr landow never surrendered his frns to derivium or its affiliates and has taken significant steps to locate and recover the frns in contrast to the taxpayer in calloway who voluntarily surrendered his collateral at the expiration of the three-year loan term dollar_figure continued ally the same petitioners assert that the derivium transac- tion constitutes six loans by bancroft to mr landow that were collateralized by the frn portfolio or that the citibank transaction constituted a sale in by mr landow of the frn portfolio on the record before us we reject petitioners’ contentions on that record we find the citibank transaction to be materially distinguishable from the derivium transaction 34with respect to the third alleged difference between these cases and calloway v commissioner supra it appears that petitioners are contending that mr landow did not abandon his obligations under the derivium transaction documents and there- fore did not allow bancroft to retain the frns that he trans- ferred to it however the six loans that bancroft made to mr landow had terms ranging from to years and none of those loans had reached maturity as of the time that the parties submitted these cases under rule more importantly because those six loans were nonrecourse loans mr landow like any other nonrecourse borrower had the right to walk away from his obligations to repay those loans and to allow the lender to retain the frns that he had transferred to it petitioners are correct that none of the above-listed facts were present in 135_tc_26 however those facts were present in shao v commissioner tcmemo_2010_189 and or kurata v commissioner tcmemo_2011_ two cases in which we held that calloway was controlling and that the respective transactions at issue in those cases constituted sales of securities by the respective taxpayers and not loans to those respective taxpayersdollar_figure in shao v commissioner supra there was no evidence that the taxpayer entered into the transaction for the purpose of monetizing her securities without paying tax on the proceeds id in fact the taxpayer in shao entered into the derivium transaction at issue in that case in order to replace a certain margin_account that she had maintained with a certain financial_institution id moreover the taxpayer in shao treated her transaction as a loan at all times and did not voluntarily surrender at the end of the term of her purported loan the securities that she had transferred to derivium as purported 35we decided shao v commissioner tcmemo_2010_189 and kurata v commissioner tcmemo_2011_64 on the same day or after the day the parties filed their respective reply briefs 36on brief petitioners cite repeatedly the concurring opinion of judge holmes in calloway v commissioner t c pincite as support for certain of their arguments we note that judge holmes was the author of our opinion in shao v commis- sioner supra which held calloway to be controlling collateral for that purported loan id although the taxpayer in shao like any other nonrecourse borrower had the right to walk away from the purported loan at the conclusion of the three-year term of that purported loan she chose to pay a significant renewal fee in order to extend the term of the purported loan id despite the foregoing factual differences from calloway v commissioner supra we held in shao that calloway was controlling and that the derivium transaction at issue in shao constituted a sale of securities by the taxpayer and not a loan to the taxpayer by derivium shao v commis- sioner supra in kurata v commissioner supra there also was no evidence that the taxpayers entered into the derivium transaction at issue there for the purpose of monetizing their securities without paying tax on the proceeds id moreover the taxpayers in kurata treated the transaction as a loan during the term of that purported loan and reported gain from the sale of the securities when they chose to surrender those securities at the conclusion of the three-year term of the purported loan id despite these factual differences from calloway we held in kurata that calloway was controlling and that the derivium transaction at issue in kurata constituted a sale of securities by the taxpay- ers and not a loan to the taxpayers by derivium kurata v commissioner supra petitioners also point to certain other facts that they contend make the derivium transaction at issue here materially distinguishable from the derivium transaction at issue in calloway including the following mr landow retained the ability to prepay the loan principal under the derivium transac- tion documents and those documents provided that the frn portfolio continued to be an asset of mr landowdollar_figure with respect to the provision in the derivium transaction documents involved here that gave mr landow the right to prepay the loan principal which the taxpayer in calloway did not have that right of mr landow was extremely limited he had the right to prepay the loan principal only once every five years and only after having given derivium and bancroft one-year advance notice the purported loan at issue in calloway was for a term of three years calloway v commissioner supra which was two years less than the earliest point at which mr landow was able to prepay the principal of his loan moreover another condition to mr landow’s ability to prepay the loan principal was the requirement that he pay at the time he gave the required notice a fee of percent of the loan principal which equaled dollar_figure--a signifi- 37as noted supra note we decided shao v commissioner supra and kurata v commissioner supra on the same day or after the day the parties filed their respective reply briefs if those two cases had been released before the parties filed their respective briefs we presume that petitioners would have pointed out that the facts listed below were not present in those cases cant disincentive to mr landow’s exercising his prepayment right with respect to the provision in the derivium transaction documents that the frn portfolio was to remain the asset of mr landow we find that provision to be meaningless this is evidenced by the fact that on the same date on which mr landow transferred the frns to bancroft bancroft sold those frns which it was expressly allowed to do in those documents and used percent of the sale proceeds to make the six loans in question to mr landow based upon our examination of the entire record before us we find that the derivium transaction at issue here is not materially distinguishable from the derivium transaction at issue in calloway v commissioner supra on that record we further find that calloway is controlling in these cases on the record before us we find that the derivium transaction constitutes a sale by mr landow of the frn portfolio to bancroft and not a loan by bancroft to mr landow that was collateralized by that portfolio we turn now to petitioners’ argument that if we were to find as we have that the derivium transaction at issue here constitutes a sale by mr landow of the frns they would not be required under sec_1042 to recognize any gain that mr landow realized as a result of that sale that is because according to petitioners gain under that section is recognized only where the taxpayer disposes of qualified replacement prop- erty ie the frn portfolio and mr landow did not dispose_of the frn portfolio derivium did petitioners’ argument misreads our opinion in 135_tc_26 in calloway an important fact was that derivium sold the taxpayer’s stock immediately after the taxpayer transferred it to derivium id pincite that fact combined with other facts led us to hold in calloway that the taxpayer sold his stock when he transferred it to derivium id pincite we did not hold in calloway as petitioners suggest that derivium’s immediate sale of the taxpayer’s stock consti- tuted the sale with respect to which the taxpayer was subject_to tax id in making their argument under sec_1042 petitioners are focusing on the wrong transaction namely bancroft’s immediate sale of the frns the transaction on which we must focus to address petitioners’ argument under sec_1042 is mr landow’s disposition by sale of the frns to bancroft on the record before us we have found that mr landow sold the frn portfolio when he transferred that portfolio to bancroft pursuant to the derivium transaction documents on that record we further find that petitioners are required under sec_1042 to recognize for their taxable_year any gain that mr landow realized as a result of that sale petitioners also argue that if we were to find as we have that the derivium transaction constitutes a sale by mr landow of the frns that sale would constitute a theft and therefore an involuntary_conversion under sec_1033dollar_figure consequently sec_1033 provides in pertinent part sec_1033 involuntary_conversions a general_rule --if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted-- conversion into money --into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent hereinaf- ter provided in this paragraph a nonrecognition of gain --if the taxpayer during the period specified in sub- paragraph b for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regard- less of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock such election shall be made at such time and in such manner as the secretary may by regula- tions prescribe according to petitioners they are entitled to purchase replace- ment property as required by sec_1033 and thereby defer under sec_1033 any gain that mr landow realized as a result of that sale in 58_tc_459 we explained the scope and the purpose of sec_1033 as follows congress clearly intended to extend the benefits of sec_1033 only to public takings and casualty- like conversions and the limitation of its benefits to involuntary conversions--ie those wholly beyond the control of the one whose property has been taken -- reflects that intent id pincite quoting 274_f2d_656 3d cir affg 31_tc_1168 mr landow voluntarily entered into the derivium transaction in which he transferred to bancroft the frn portfolio in exchange for dollar_figure million in cash and gave bancroft the right inter alia to sell the frn portfolio without notice to him and to retain the proceeds of that sale on the record before us we find that mr landow’s sale of the frn portfolio to bancroft in exchange for dollar_figure million in cash does not constitute an involuntary_conversion as defined in sec_1033 on that record we further find that petitioners are not entitled to defer under that section any gain that mr landow realized as a result of that saledollar_figure 39in the light of our finding that petitioners are not continued we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decisions will be entered under rule continued entitled to defer under sec_1033 any gain that mr landow realized as a result of his sale of the frns we need not and shall not address petitioners’ argument that they are entitled to an extension of the period under sec_1033 within which they must purchase replacement_property
